Exhibit 10.2

 

Agreement of Amendment

 

dated as of

 

May 28, 2013

 

In accordance with Section 11.02 of the Master Repurchase Agreement (the “MR
Agreement”) dated as of March 30, 2011, between Excel Mortgage Servicing, Inc. a
California corporation as the Seller and Alliance Bank of Arizona, a division of
Western Alliance Bank as the Buyer, the following amendments to the MR Agreement
shall take effect upon execution of this Agreement of Amendment by both the
Seller and the Buyer (the “Amendment”).

 

Section 1.  Amendments.

 

(a)                                 Article  II, Section 2.01, DEFINITIONS, is
hereby amended by deleting the definition of “Seller’s Concentration Limit” in
its entirety and inserting the following definition in lieu thereof:

 

““Seller’s Concentration Limit” means $40,000,000.00 at any one time.”

 

(b)                                 Article III, Section 3.01, REQUEST FOR
PUCHASE OF MORTGAGE LOANS, is hereby amended by deleting clause (b) thereof in
its entirety and inserting the following in lieu thereof:

 

“(b) the aggregate outstanding balance of Purchased Loans with original Mortgage
Notes not in Buyer’s possession equals or exceeds an amount equal to SIXTEEN
MILLION DOLLARS ($16,000,000.00),”

 

(c)                               The Pricing Schedule, Schedule 3, is hereby
amended by deleting the Pricing Schedule with the Effective Date of 8/20/12 and
any previous pricing schedules in their entirety and inserting the attached
Amended Pricing Schedule, Schedule 3, with the Effective Date of 5/28/13.

 

(d)                              Schedule 4, FINANCIAL COVENANTS, item 1. 
Tangible Net Worth. is hereby amended by deleting the “item 1” in its entirety
and inserting the following in lieu thereof:

 

“1.  Tangible Net Worth.  The amount referenced in Section 7.11 of this
Agreement is $20,000,000.00. Tangible Net Worth defined as Total Assets minus
twenty-five percent (25.0%) of Mortgage Servicing Rights, minus due from
Affiliates, minus Total Liabilities.”

 

(e)                               Schedule 4, FINANCIAL COVENANTS, item 4. 
Minimum Liquidity. is hereby amended by deleting the “item 4” in its entirety
and inserting the following in lieu thereof:

 

“4.  Minimum Liquidity.  The liquidity referenced in Section 7.14 of this
Agreement is $7,000,000.00. Liquidity is defined as Cash or Cash Equivalents
that is not restricted or pledged to another creditor.”

 

(f)                                Article VI, Section 6.01 (h) Locations:
Organizational Identification Numbers. Section is hereby amended by deleting in
its entirety and inserting the following in lieu thereof:

 

1

--------------------------------------------------------------------------------


 

“(h)   Locations: Organizational Identification Numbers.  The Seller’s chief
executive office is located at its address set forth on the signature
page hereto.  The Seller’s jurisdiction of organization is California.  Within
the last four completed calendar months prior to the date hereof, the Seller has
not had any other chief executive office or jurisdiction of organization.  The
Seller is a registered organization and its California organizational
identification number is 3126082 and its federal tax employee identification
number is 80-0233937.”

 

Section 2.   Waiver/No Default.

 

On the effective date of this Amendment, no Default or Event of Default shall
have occurred and be continuing under the MR Agreement and each of the
representations and warranties of Seller made in the MR Agreement shall be true
and correct.

 

Section 3.   Limited Effect.

 

Except as expressly amended, waived and modified by this Amendment, the MR
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.  The execution of this Amendment by the Buyer shall
not operate as a waiver of any of its rights, powers or privileges under the MR
Agreement or any related document.

 

Section 4.   Counterparts.

 

This Amendment may be executed by each of the parties hereto on any number of
separate counterparts, each of which shall be an original and all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
counterpart signature page to this Amendment in Portable Document Format (PDF)
or by facsimile transmission shall be as effective as delivery of a manually
executed original counterpart thereof.

 

Section 5.   GOVERNING LAW.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ARIZONA.

 

 

SELLER

 

BUYER

Excel Mortgage Servicing, Inc.

 

ALLIANCE BANK OF ARIZONA, A DIVISION OF WESTERN ALLIANCE BANK

 

 

 

 

 

By:

/s/ Todd Taylor

 

By:

/s/ Albert Thuma

Name:

Todd Taylor

 

Name:

Albert Thuma

Title:

Executive Vice President, CFO

 

Title:

Vice President

Date:

 

 

Date:

 

 

 

 

 

 

SELLER

 

 

 

Excel Mortgage Servicing, Inc.

 

 

 

 

 

 

 

By:

/s/ William Ashmore

 

 

 

Name:

William Ashmore

 

 

 

Title:

President, COO

 

 

 

Date:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 3
TO
MASTER REPURCHASE AGREEMENT
BETWEEN
Excel Mortgage Servicing, Inc.
AND
Alliance Bank of Arizona, A Division of Western Alliance Bank

PRICING SCHEDULE
Effective Date 5/28/2013

 

1)             Transaction Fees.  With respect to this Agreement, the Seller
shall pay to the Buyer each of the following amounts (“Transaction Fees”):



a)             Repurchase Facility Origination Fee:  $0.00

 

b)             Loan Purchase Fee: $75.00 for each Purchased Loan

 

c)              $50.00 a day will be assessed on any Purchased Loan with respect
to which Buyer is not in receipt of the original Mortgage Note evidencing such
Purchased Loan within five (5) Business Days of the Purchase Date.  This fee
will be assessed daily until the original Mortgage Note evidencing such
Purchased Loan is received by Buyer.

 

2)             Pricing Rates:  With respect to any Purchased Loan, the following
Pricing Rates shall apply:

 

a)             Purchased Loans repurchased by Seller within 30 days of its
Purchase Date:  Prime Rate plus 0.75%

 

b)             Purchased Loans repurchased by Seller within 31-59 days of its
Purchase Date:  Prime Rate plus 1.50%

 

c)              Purchased Loans repurchased by Seller within 60-90 days of its
Purchase Date:  Prime Rate plus 3.75%

 

d)             Purchased Loans not repurchased by Seller within 91 days of its
Purchase Date:  the lesser of (i) the Maximum Rate or (ii) Prime Rate plus 5.75%

 

e)              Purchased Loans that are Eligible Mortgage Aged Loans not sold
or purchased by Seller within 364 days of its Purchase Date:  the lesser of
(i) the Maximum Rate or (ii) Prime Rate plus 1.25%, unless an Eligible Mortgage
Aged Loan has not been sold or purchased by 365 days of its Purchase Date, the
Pricing Rates for b) through d) above shall apply.

 

3)             Minimum Pricing Rates:  With respect to any Purchased Loan the
following are the Minimum Pricing Rates:

 

a)             Purchased Loans repurchased by Seller within 30 days of its
Purchase Date:  4.00%

 

b)             Purchased Loans repurchased by Seller within 31-59 days of its
Purchase Date:  4.75%

 

c)              Purchased Loans repurchased by Seller within 59-90 days of its
Purchase Date:  7.00%

 

d)             Purchased Loans not repurchased by Seller within 91 days of its
Purchase Date:  the lesser of (i) the Maximum Rate or (ii) 8.50%

 

3

--------------------------------------------------------------------------------


 

e)              Purchased Loans that are Eligible Mortgage Aged Loans not sold
or purchased by Seller within 364 days of its Purchase Date:  the lesser of
(i) the Maximum Rate or (ii) Prime Rate plus 1.25%, unless an Eligible Mortgage
Aged Loan has not been sold or purchased by 365 days of its Purchase Date, the
Minimum Pricing Rates for b) through d) above shall apply.

 

4)             Sublimits, Purchase Price Percentage, Repurchase Date for
Eligible Mortgage Loans:

 

Eligible Mortgage
Loans

 

Definition

 

Repurchase
Facility Sublimit

 

Purchase
Price
Percentage

 

Repurchase Date

 

 

 

 

 

 

 

 

 

Conforming Mortgage Loans*

 

Conforming mortgage loans are conventional one-to-four family residential, first
lien mortgages that fully conform to all underwriting and documentation
requirements of FNMA, FHLMC, or FHA/VA.

 

100% /
No Limit

 

98

%

75 Days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

Conforming Non-Owner Occupied

 

Conforming mortgage loans on a property other than the mortgagor’s primary
residence that conforms to all underwriting and documentation requirements of
FNMA and FHLMC.

 

20%

 

98

%

75 Days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

Eligible Jumbo & Super Jumbo

 

Non-Conforming mortgage loans are standard mortgage loans secured by a
one-to-four family residential, first lien mortgage but have a loan balance
greater than $417,000; $625,500 in California.

 

An approved investor commitment will be required before these loans are funded.
The underlying loan can be no greater than $2MM and must have a minimum FICO of
700.

 

30%

 

97

%

60 Days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

FNMA / Freddie Mac HARP Loans

 

Maximum LTV on underlying loan of 125% for FNMA Seller Servicer. Loans must be
underwritten by automated DU system or have approved investor commitment.
Maximum DTI of 45%, Minimum FICO of 680. Primary and Second Homes only.

 

25%

 

95

%

60 days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

FHA Loans / GNMA Securitization

 

Maximum LTV of 100% on underlying loan. Loans must be underwritten by automated
Loan Prospector system or have approved investor commitment.

 

100% /
No Limit

 

98

%

45 days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

Aged Loans

 

Performing Eligible Mortgage Loan without a current Take-Out Commitment.
Requires pre-approval of Buyer before Funding.

 

$1,000,000.00

 

80

%

364 days from the applicable Purchase Date.

 

 

Borrowers Initial:

 

 

 

 

 

Alliance Bank Initial:

 

 

4

--------------------------------------------------------------------------------


 

QUARTERLY COMPLIANCE CERTIFICATE

 

SELLER:

Excel Mortgage Servicing, Inc.

 

 

BUYER:

Alliance Bank of Arizona, A Division of Western Alliance Bank

 

 

TODAY’S DATE:

        /        /201   

 

 

REPORTING PERIOD ENDED:

        month(s) ended         /        /201    

 

This certificate is delivered to the Buyer under the Master Repurchase Agreement
dated effective as of March 30, 2011 between the Seller and Alliance Bank of
Arizona, A Division of Western Alliance Bank (the “Agreement”), all the defined
terms of which have the same meanings when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of Seller as of the end of the Reporting Period and the results of its
operations for the Reporting Period; (c) all of the representations and
warranties made by the Seller in Article V of the Agreement are true and correct
in all material respects on the date of this certificate as if made on this
date; (d) a review of the Agreement and of the activities of Seller during the
Reporting Period has been made under my supervision with a view to determining
Seller’s compliance with the covenants, requirements, terms, and conditions of
the Agreement, and such review has not disclosed the existence during or at the
end of the Reporting Period (and I have no knowledge of the existence as of the
date hereof) of any Default or Event of Default, except as disclosed herein
(which specifies the nature and period of existence of each Default or Event of 
Default, if any, and what action Seller has taken, is taking, and proposes to
take with respect to each); and (e) the calculations described herein evidence
that the Seller is in compliance with the requirements of the Agreement at the
end of the Reporting Period (or if Seller is not in compliance, showing the
extent of non-compliance and specifying the period of non-compliance and what
actions Seller proposes to take with respect thereto).

 

Excel Mortgage Servicing, Inc.

 

By:

 

Name:

 

Title:

 

SELLER:

Excel Mortgage Servicing, Inc.

 

 

REPORTING PERIOD ENDED:

        /        /201

 

5

--------------------------------------------------------------------------------


 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

I.             TANGIBLE NET WORTH

 

The Tangible Net Worth of Seller is:

 

 

 

Total Assets:

$

 

 

Minus: Amounts Due from Affiliates

$

 

 

Minus: 25% of Capitalized Mortgage Servicing Rights

$

 

 

Minus: Total Liabilities:

$

 

 

TANGIBLE NET WORTH:

$

 

 

REQUIRED MINIMUM

$20,000,000

 

 

In compliance?

oYes  oNo

 

II.            LEVERAGE RATIO

 

Total Liabilities:

$

 

 

Minus: Subordinated Debt

($                           )

 

 

ADJUSTED TOTAL LIABILITIES

 

 

 

Tangible Net Worth

 

 

 

Plus: Subordinated Debt:

 

 

 

ADJUSTED TANGIBLE NET WORTH

$

 

 

ADJ. TOTAL LIABILTIES / ADJ. TANGIBLE NET WORTH :

    :1

 

 

MAXIMUM PERMITTED

15:1

 

 

In compliance?

oYes  oNo

 

--------------------------------------------------------------------------------


 

III.          LIQUIDITY PERCENTAGE

 

Unencumbered Cash and Cash Equivalents

$

 

 

Tangible Net Worth

$

 

 

CASH AND CASH EQUIVALENTS / TANGIBLE NET WORTH

       %

 

 

MINIMUM REQUIRED

30%

 

 

In compliance?

oYes  oNo

 

IV.          MINIMUM LIQUIDITY

 

Unencumbered Cash and Cash Equivalents

$

 

 

MINIMUM REQUIRED

$7,000,000

 

 

In compliance?

oYes  oNo

 

V.            MINIMUM PROFITABILITY

 

Quarter End Net Profit

$

 

 

Year-to-Date Net Profit

$

 

 

MINIMUM REQUIRED

$250,000 per quarter

 

 

In compliance?

oYes  oNo

 

VI.          OTHER REQUESTED INFORMATION

 

Total Liabilities under all warehouse and repurchase facilities:

$

 

 

Early Purchase Facilities:

$

 

Total dollar value of funded loan volume (Month or Quarter)

$

 

 

Total number of loan units volume (Month or Quarter)

$

 

VII.         DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:

 

--------------------------------------------------------------------------------